Citation Nr: 0008240	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-08 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee 
disability, including arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied service connection for 
a right knee condition.  The veteran, who had active service 
from August 1968 to June 1970, appealed that decision to the 
Board. 

In a VA Form 21-4138 (Statement in Support of Claim) dated in 
July 1997, the veteran stated that he experienced other 
problems after returning home from Vietnam, including an 
elbow disorder, a skin condition of the back, psychiatric 
problems and fungus of the feet.  As it is unclear whether 
the veteran wishes to seek service connection for these 
claimed disabilities, the Board refers them back to the RO 
for clarification and appropriate action.


FINDINGS OF FACT

1.  The veteran had a right knee disorder which pre-existed 
service. 

2.  It is reasonably probable that the veteran's current 
right knee disability, including arthritis, increased in 
severity beyond natural progress as a result of service.


CONCLUSION OF LAW

The veteran's right knee disability, including arthritis, was 
aggravated as a result of service.  38 U.S.C.A. §§ 1110, 
1111, 1137, 1153, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.304, 3.306 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
for a right knee disability because it preexisted service and 
was aggravated therein.  The veteran testified at a hearing 
in November 1999 that he initially injured his right knee in 
1963 while running for the high school track team.  He stated 
that this preexisting condition was aggravated by his service 
in Vietnam.  In particular, he explained that he twisted his 
right knee after jumping out of helicopters during combat 
operations while carrying packs weighing between 50 and 70 
pounds. 

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Regulations provide that a preexisting injury or 
disease will be considered to have been aggravated by service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  According to 38 C.F.R. § 3.304(b), the 
term "noted" denotes only such conditions that are recorded 
in examination reports.  The history of pre-service existence 
of conditions reported at the time of the examination does 
not constitute a notation of such conditions, but will be 
considered together with all the other material evidence in 
questions as to inception.  See 38 C.F.R. § 3.304(b)(1); 
Crowe v. Brown, 7 Vet. App. 238, 245-47 (1994).  This 
presumption can be rebutted by clear and unmistakable 
evidence showing that the disability existed before service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R.             § 3.304(b).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service, and, if the government 
meets this requirement, it must then show that the condition 
was not aggravated in service.  Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

In this case, service medical records include a May 1968 
entrance examination report which notes the veteran's history 
of a right knee injury prior to service.  On examination, 
however, it was noted that the veteran's right knee was 
"symptomless now."  Thus, the presumption of soundness 
applies in this case.  The Board finds that this presumption 
has been rebutted, however, as medical evidence clearly 
demonstrates that the veteran had a right knee disability 
prior to service.  See Crowe, supra.  A private treatment 
record from Dr. Mars B. Farell shows that the veteran was 
treated for a right knee injury involving the cartilage in 
1963, five years prior to service.  This record clearly and 
unmistakably shows that a right knee disability existed prior 
to service, thereby rebutting the presumption of soundness 
afforded to the veteran by law.  Therefore, the crucial issue 
to be determined is whether the veteran's preexisting right 
knee disability was aggravated by service.  

The veteran's service medical records contain no clinical 
finding of any problems associated with the right knee.  At 
his separation examination in May 1970, the veteran checked 
"yes" when asked if he had or ever had a "trick or locked 
knee."  However, the examiner reported no abnormalities of 
either knee at that time.  Hence, service medical records do 
not confirm that the veteran's preexisting right knee 
disorder increased in disability during service.  

Nevertheless, claims involving combat related injuries may 
have a relaxed evidentiary requirement with respect to the 
issue of service incurrence or aggravation.  Under 
38 U.S.C.A. § 1154(b), satisfactory lay or other evidence 
that an injury or disease was incurred in combat will be 
accepted as satisfactory proof of service connection if 
consistent with the circumstances and conditions of such 
service even though there is no official record of such 
incurrence.  See 38 C.F.R. § 3.304(d) (1999).  Here, the 
veteran claims that he injured his right knee on several 
occasions during combat operations while jumping out of 
helicopters. 

Objective evidence of record indicates that the veteran was 
in fact involved in combat with an enemy force.  The 
veteran's DD Form 214 shows that he was a light weapons 
infantry man and was awarded the Combat Infantry Badge.  This 
reflects exposure to combat.  The Board also finds that the 
veteran's statements concerning how he injured his right knee 
by jumping out of helicopters with packs weighing between 50 
and 70 pounds are consistent with the circumstances and 
conditions of his service.  Under these circumstances, the 
Board accepts the veteran's statements concerning additional 
trauma to his right knee in service.

The veteran was first seen for post-service complaints of 
right knee pain at Hancock Memorial Hospital in April 1990.  
At that time, the veteran reported a twenty year history of 
intermittent pain, swelling and limited range of motion of 
the right knee following a cartilaginous injury.  X-rays 
revealed changes in the medial aspect of the right knee 
consistent with degenerative joint disease, which the 
physician said was quite significant for the veteran's age of 
only 43 years old.  Slight osteoarthritis spurring was also 
noted involving the articular surface of the patella. 

In April 1997, the veteran filed his claim for service 
connection for his right knee disorder relating it to 
physical stress during active service.

At a VA orthopedic examination in June 1997, the veteran 
again related the incident in which he twisted his right knee 
in 1969 after he jumped out of a helicopter.  He explained 
that his knee became swollen at that time, but that he was 
still able to perform his duties.  He stated that he twisted 
his right knee numerous times after this initial injury.  His 
current complaints involved increased pain, swelling, 
instability, and catching of the right knee joint for the 
past several years.  Prior to reviewing radiographic reports, 
the examiner's impression was right knee pain, probably 
meniscal tear with the high possibility of anterior cruciate 
ligament tear.  An MRI was then performed which showed 
moderate degenerative changes in the medial compartment with 
joint space narrowing and osteophyte formation.  

In a November 1999 letter, Dean R. Felker, M.D., stated that 
he had been treating the veteran for chronic right knee pain.  
Dr. Felker noted the veteran's initial sports injury to the 
right knee in 1963, which most likely involved both ligaments 
and cartilage.  Dr. Felker added that the veteran had injured 
his right knee several times in service, aggravating it when 
jumping from helicopters onto irregular surfaces.  He 
expressed that a recent MRI showed a chronic cartilage tear 
on the medial meniscus, as well as absent anterior cruciate 
ligament consistent with complete tear.  Dr. Felker concluded 
that it was as likely as not that the veteran's duties which 
he performed in the military were consistent with his current 
medical condition and likely aggravated the condition he had 
in 1963.  

Based on the evidence as a whole, the Board finds that the 
veteran's preexisting right knee disability was aggravated by 
service.  The Board agrees with the RO's finding that the 
service medical records show no treatment pertaining to the 
veteran's right knee.  However, evidence of record indicates 
that the veteran's preexisting right knee condition did 
indeed increase in severity during service.  As the veteran's 
DD Form 214 verifies that he was involved in combat, the 
Board will accept the veteran's testimony concerning multiple 
injuries to his right knee during combat operations in 
Vietnam, which is consistent with the circumstances and 
conditions of his service.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  The veteran also reported knee 
problems at his separation examination in May 1970.  The 
trauma to the right knee described by the veteran is 
considered highly probative to the central issue as to 
whether his right knee condition increased in severity in 
service.  The Board also notes that the veteran reported a 20 
year history of right knee pain in April 1990 that is 
consistent with his time in service and was made prior to the 
filing of his current claim.  The medical evidence at that 
time included a finding of arthritis.  The Board also finds 
that Dr. Felker, after noting the veteran's pre-service right 
knee injury, expressed his opinion that it was as likely as 
not that the veteran's duties in service aggravated his 
preexisting right knee disability.  As a whole, this evidence 
indicates that the veteran's preexisting right knee disorder 
increased in severity in service and continued thereafter.  
Moreover, the Board notes that the record contains no 
evidence showing that the increase in disability during 
service was due to any natural progression.

The law provides that, when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue to the determination of the matter, the benefit of the 
doubt in resolving that matter must be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Consequently, with the resolution of doubt in the veteran's 
favor, the Board concludes that the medical evidence, when 
read with the veteran's total history, particularly his 
experience in combat, supports a finding that the veteran's 
preexisting right knee disability, which currently includes 
arthritis, was aggravated by military service.  According, 
service connection for the veteran's right knee disability, 
including arthritis, is warranted.


ORDER

Entitlement to service connection for the veteran's right 
knee disability, including arthritis, is granted.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

